DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 8/11/2022. Claims 1-3 & 5-12 are pending in this application. Claims 4 & 13-20 are canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 2, 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2013/0320299) in view of Wong et al. (US 2007/0111345).  
	Re claims 1, 7 & 8, Li teaches, Fig. 1, [0060, 0065], an ultraviolet light-emitting diode, comprising:
-a transparent substrate (101);
-an N-type semiconductor layer (103) disposed on the transparent substrate, wherein the N-type semiconductor layer has a first portion and a second portion;
-a light-emitting layer (150), a P-type semiconductor layer (112’), a P-type contact layer (108), and a P-type contact (114) sequentially stacked on the first portion of the N-type semiconductor layer (103);
-an N-type semiconductor film (104) disposed on and being in contact with the second portion of the N-type semiconductor layer (103) and separated from the light-emitting layer (150), wherein the N-type semiconductor film (104) and the light-emitting layer (150) both comprise AlGaN or wherein the N-type semiconductor layer (103), the light-emitting layer (150), the P-type semiconductor layer (112’), and the N-type semiconductor film (104) all comprise AlGaN; and
-an N-type contact (113) disposed on and being in contact with the N-type semiconductor film (104), wherein the N-type semiconductor film (104) is sandwiched between the second portion of the N-type semiconductor layer (103) and the N-type contact (113).

    PNG
    media_image1.png
    545
    545
    media_image1.png
    Greyscale

Li does not teach a transparent substrate. 
Wong teaches a use of UV transparent substrate [0041].  
As taught by Wong, one of ordinary skill in the art would utilize the above teaching and incorporate into Shur to obtain a transparent substrate as claimed, because transparent substrate is known and widely used in the art to achieving higher device qualify and higher device performance. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Wong in combination Li due to above reason. 
Li/Wong does not explicitly teach an aluminum content the AlGaN of the N-type semiconductor film is smaller than an aluminum content of the AlGaN of the light-emitting layer or wherein an energy gap of the N-type semiconductor film is smaller than an energy gap of the light-emitting layer. 
Li does teach “the aluminum and gallium composition may vary over a thickness of at least one of the active layers 106c, 106c', and 106c''”” [0070]; and Wong does teach “the aluminum content in the multiple quantum well active region of a 280 nm LED is as high as 50%” [0009] & “a high aluminum content multiple quantum well active region” (claim 5). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ and modify the teaching as taught by Li/Wong to obtain an aluminum content in the AlGaN of the N-type semiconductor film is smaller than an aluminum content in the AlGaN of the light-emitting layer or an energy gap of the N-type semiconductor film is smaller than an energy gap of the light-emitting layer, because it involves only routine skill in the art to achieve necessary aluminum content and energy gap for UV LEDs to improve device performance/quality. 
Re claim 2, Li/Bo does not explicitly teach the N-type semiconductor layer comprises AlyGa1-yN and y is between 0.55 and 065. 
Li does not teach “Examples of III-nitride compounds may include GaN, AlN, InN, AlGaN, Al0.85Ga0.15N, In0.1Al0.7Ga0.2N and In0.1Ga0.99N” [0060] & “the molar flow rate of aluminum precursor m_Al and the molar flow rate of gallium precursor m_Ga may be configured…” [0067]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ and modify the teaching as taught by Li to obtain the N-type semiconductor layer comprises AlyGa1-yN and y is between 0.55 and 065, because it aids in achieving UV light emitting device(s) which can emit multiple wavelength and/or broadband spectral output. 
Re claim 10, Li teaches the N-type semiconductor film (104) comprises GaN or GaInN [0060].
3.	Claim(s) 3, 5, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as modified by Wong as applied to claims 1 & 7 above, and further in view of Jean et al. (US 2016/0043279). 
The teachings of Li/Wong have been discussed above. 
Re claims 3, 5, 9 & 11, Li/Wong does not teach a doping concentration of silicon of the N-type semiconductor film is greater than 1E18 1/cm3; and a thickness of the N-type semiconductor film ranges from 1 to 1000nm. 
Jean teaches “an n-type GaN layer disposed on the n-type GaN contact layer, doped with silicon (Si) acting as an n-type dopant in a concentration of 2×1018 cm−3 to 9×1019 cm−3, and having a thickness of 1 nm to 500 nm” [0006]. 
As taught by Jean, one of ordinary skill in the art would utilize the above teaching to obtain a doping concentration of silicon and thickness as claimed, because Si doping concentration and thickness are known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited doping concentration and thickness through routine experimentation to achieve desired characteristics of the formed device.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Jean in combination Li/Wong due to above reason. 
4.	Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as modified by Wong as applied to claims 1 & 7 above, and further in view of Jiang et al. (US 2016/0233370).
The teachings of Li/Wong have been discussed above. 
Re claims 6 & 12, Li/Wong does not teach the N-type contact comprises any one of Ti, Ni, Al, Pd, Rh, Pt, Au, and Cr, or an alloy thereof.
Jiang teaches “the n-type contact 18 includes subsequent layers of titanium, aluminum, titanium, and gold” [0029]. 
As taught by Jiang, one of ordinary skill in the art would utilize the above teaching materials to obtain the N-type contact comprising any one of Ti, Ni, Al, Pd, Rh, Pt, Au, and Cr, or an alloy thereof as claimed, because these materials are known and widely used in the art as contacts, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Jiang in combination Li/Wong due to above reason. 
Response to Arguments
5.       Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        8/25/22